Citation Nr: 0429405	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by dizziness or vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active from May 1972 
to July 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from August 2001 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In June 2004, the 
veteran testified at a videoconference hearing before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, the veteran has recently submitted medical 
evidence, in the form of a June 2004 statement from her 
private physician.  This record concerns the medical 
connection between hypoglycemia and diabetes and the medical 
opinion that the veteran was misdiagnosed during service.  
This evidence has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.   

In a July 2003 statement, the veteran indicated that records 
of her medical treatment can be found at the Audie Murphy VA 
Medical Center in San Antonio, Texas.  It does not appear 
that these records were sought.  VA treatment records are 
constructively of record, and must be secured.

Service medical records contain notations that the veteran 
was treated for symptoms of headaches and dizziness during 
service.  She contends that her current symptoms are related 
to symptoms in service.  Specifically, she asserts that these 
symptoms are either related to diabetes (for which she seeks 
service connection) or that they are manifestations of 
separate disorders of service onset.  A clarifying medical 
opinion is indicated.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment she received for 
diabetes or related symptoms, headaches, 
and/or dizziness since her separation 
from service in 1974.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  The 
RO should specifically secure complete 
records of all treatment the veteran 
received at the Audie Murphy VA Medical 
Center in San Antonio, Texas.  If such 
records cannot be located, including 
because they have been lost or destroyed, 
it should be so certified.

2.  The RO should then arrange for a VA 
examination to determine the etiology 
of her diabetes and the nature and 
likely etiology of any disability 
manifested by headaches, dizziness, 
and/or vertigo.  Her claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note the veteran's 
treatment for headaches, dizziness, 
conversion reaction, and possible 
hypoglycemic episode during service, as 
well as her current symptoms and the 
June 2004 letter form a private 
physician, and opine: (a) Whether it is 
at least as likely as not the veteran's 
current diabetes had its onset during 
service or was manifested in the first 
post-service year; and (b) Whether the 
veteran's complaints of headaches, 
dizziness and vertigo are 
manifestations of diabetes or whether 
they reflect a separate and distinct 
disability(ies) (and if so, whether, as 
likely as not, such disability is 
related to her complaints in service).  
The examiner should explain in detail 
the rationale for any opinion given.

3.  The RO should then review the claims.  
If any remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure that notification 
mandates of the VCAA, are met, and to assist the veteran in 
the development of her claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


